Citation Nr: 0616286	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the RO in Philadelphia, 
Pennsylvania, which denied service connection for a bilateral 
knee disorder.  

The Board also notes that in a February 1993 statement from 
the veteran, the veteran appears to have raised a claim for 
entitlement to service connection for a back disorder.  That 
issue has not yet been adjudicated and is referred to the RO 
for such action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

In VA outpatient treatment records, it was reported that the 
veteran had left knee replacement surgery 1995 or 1996 at 
Lebanon VA Hospital.  Current findings included residuals of 
the replacement.  These records are not part of the claims 
folder.  They are pertinent to the claim, and VA has a duty 
to obtain them.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians; 
and if those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment and 
surgery pertaining to the veteran's knees 
from the Lebanon VA Medical Center for 
the period from January 1995 to 1996.

2.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

